EXHIBIT 10.6


***  Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission.  A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.


 


 
AMENDMENT NO. #05
 
ЕFFECTIVE JULY 27, 2010
 
TO
 
PROFESSIONAL SERVICES AGREEMENT
 
FOR
 
TXU ENERGY’s
 
2009 iTHЕRМОSТАТ PROGRAM
 
AN INTERNET BASED LOAD MANAGEMENT SYSTEM
 
WITH ZIGBEE HOME AREA NETWORK
 
BY AND BETWEEN
 
COMVERGE INC.
 
AND
 
TXU ENERGY RETAIL COMPANY, LLC
 
DATED APRIL 15, 2009
 
CONTRACT NO. C 0600559 C
 


 


 


 
Redacted Version
 
 
 
 

--------------------------------------------------------------------------------

 
 


 


The Effective Date of the Amendment is July 27, 2010
EFFECTIVE DATE
This Amendment modifies, alters, changes, or adds specific terms and conditions
of the Professional Services Agreement identified as Contract No. С 0600559 С
(the “Agreement”) that exists between the parties hereto.  Except as modified in
this Amendment or previous amendments, the Agreement will remain in full force
and effect.
PURPOSE
The Agreement is modified and supplemented as follows:
MODIFICATIONS/ ADDITIONS
The provisions of the Article titled “TERM OF THE AGREEMENT” is modified by
replacing the date “December 31, 2009” with “December 31, 2012” with the
remainder of the provision remaining in effect.
After the provision of the Article titled “INTELLECTUAL PROPERTY” and before the
Article titled “COMPLIANCE WITH LA WS” the following Article is added:
TERM OF THE AGREEMENT
SOFTWARE LICENSING AND ESCROW
Within thirty (30) calendar days of executing this Amendment 5, the Parties
shall execute a software escrow agreement (“Escrow Agreement”) substantially in
the form attached, where Contractor agrees to escrow the Apollo software with a
third party during the entire Term of the Agreement.  Contractor shall release
the escrowed copy of the Apollo software to Company ***, ***, *** where such
failure is not cured within 48 hours written notice from Company.  If the
escrowed Apollo software is released to Company, Соmpany may contract directly
with *** for any required *** software.
Contractor has executed an escrow agreement with ***, which provides for the
release to Contractor of the required *** software upon the adjudication of
insolvency of ***.  If the escrowed *** software has been released to
Contractor, Contractor shall release the *** software to Company in the event of
a release of the escrowed Apollo software to Company.
Upon termination of the Agreement, *** (i.e., Company’s iThermostat program for
***) and future variants thereof.  ***, *** by Company.
•            Item З of the “PRICING/BUDGET” paragraph of Section 3 entitled
“PROFESSIONAL SERVICES” is hereby deleted in its entirety and replaced with the
following:
“***.”
•            Item 4 of the “PRICING/BUDGET” paragraph of Section 3 entitled
“PROFESSIONAL SERVICES” is hereby deleted in its entirety and replaced with the
following:
“***.”
SOFTWARE LICENSING AND ESCROW AGREEMENT



The parties have signed this Amendment acknowledging their agreement to its
provisions as of the Effective Date.
 
CONTRACTOR                                                                           COMPANY
 
Comverge,
Inc.                                                                            
TXU Energy Retail Company LLC
 
 
By:           /s/ Ed
Myszka                                                             
By:           /s/ Michael Grasso                                           
 
Name:   Ed
Myszka                                                                  
Name:     Michael
Grasso                                                                
 
Title:        
COO                                                                             
Title:       CMO                                                      
 
Date:        
7/27/10                                                                          Date:      
7/27/10 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
Attachment 10
 
ESCROW AGREEMENT
 
The form attached hereto is similar to the escrow agreement that will be
executed within thirty days of execution of this Amendment. The terms of the
escrow agreement shall be consistent with the terms of the Agreement and this
Amendment.
 


 

 
 
 
 

--------------------------------------------------------------------------------

 